Citation Nr: 0835963	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to August 
1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2005; the 
hearing transcript has been associated with the claims file.  

The Board remanded this case to the RO for additional 
development in April 2005 and March 2008.  The case is once 
again before the Board.  Unfortunately, the Board finds that 
an additional remand is necessary prior to appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in March 2008 for a VA 
examination to determine whether the veteran's current right 
ankle disability is likely related to service.  The remand 
directed that the VA examiner review the entire claims file, 
to include service medical records and VA treatment records.  
The examiner was directed to opine as to whether it is at 
least as likely as not that an identified right ankle 
disability was incurred in service.  The examiner was asked 
to provide a complete rationale for his or her opinion with 
references to the evidence of record and was asked to comment 
on the significance, if any, of the findings in the veteran's 
service medical records.

A VA examination was completed in May 2008; however, the 
examiner did not provide a clear opinion as to etiology, but 
instead stated that any relationship with current 
symptomatology and the veteran's injury in service was purely 
speculative.  Although the examiner stated that the claims 
file was reviewed; he did not discuss findings from service 
treatment records.  The examiner noted that the reported in-
service injury occurred around 1985; however, service 
treatment records clearly document an injury in 1990.  
Service treatment records reflect an October 1990 right ankle 
injury; November 1996 complaints of an occasionally painful 
right foot from an old football injury or twisted ankle; and 
noted foot trouble, referring to an ankle sprain while 
participating in sports, and an intermittently painful ankle 
at the time of the veteran's July 1999 separation.  The 
examiner did not discuss post-service ankle complaints shown 
in the record, or findings from a December 1999 VA 
examination.   

In a September 2008 statement, the veteran's representative 
contends that the May 2008 VA examination does not meet the 
requirements of the March 2008 Board remand, stating that the 
examiner gave no opinion.  The veteran's representative 
further indicated that the examiner was not familiar with the 
history of the veteran's condition as shown in the claims 
file.  

In this case, the Board concurs that the May 2008 VA 
examination did not meet the requirements of the March 2008 
Board remand.  The March 2008 remand directed that the 
examiner provide an opinion with respect to etiology, 
requested that the examiner provide a complete rationale for 
his opinion with references to the evidence of record, and 
requested that the examiner comment on the significance of 
the findings in the veteran's service medical records.  This 
action was not completed.  Therefore, the Board finds that 
another remand is necessary in order to comply with the March 
2008 Board remand order.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998), (holding that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).  It is imperative 
that the RO review the examination report to ensure that it 
is in complete compliance with this remand prior to returning 
the case to the Board.  



Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include the veteran's service 
treatment records and post-service 
medical records.  

The examiner should identify all 
currently diagnosed right ankle 
disorders.  The examiner must indicate 
whether it is as least as likely as not 
that any identified right ankle 
disorder was incurred in service; 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record 
and should comment on the significance, 
if any, of the findings with regard to 
the right ankle documented in the 
veteran's service treatment records.  

The RO must review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
